                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York

NB:JJD:LTG/JLG                                       610 Federal Plaza
F. #2018R00279                                       Central Islip, New York 11722



                                                     September 13, 2019


By Electronic Mail

Larry H. Krantz, Esq.
lkrantz@krantzberman.com

Bradley Gershel, Esq.
gershelb@ballardspahr.com

Lisa Cahill, Esq.
lcahill@krantzberman.com

Alan M. Vinegrad, Esq.
avinegrad@cov.com

Erin K. Monju, Esq.
emonju@cov.com


                Re:   United States v. Christopher McPartland and Thomas J. Spota
                      Criminal Docket No. 17-587 (JMA)

Dear Counsel:

               Pursuant to the Court’s September 12, 2019 Order, the government hereby
provides the following names of individuals who have been identified, to date, as actual or
potential government witnesses, and whose electronic files may be contained on the Suffolk
County Department of Information Technology’s “backup tapes” produced to the
government in response to its June 6, 2018 subpoena duces tecum: 1




       1
               Although the government presently anticipates calling only approximately 15
to 20 of the below witnesses in its case-in-chief, this list is intentionally over-inclusive, given
that we are presently unaware of the identities of any defense witnesses and/or any specific
defenses to be advanced at trial. In light of that, additional witnesses may be necessary in
either or both the government’s direct and/or rebuttal case.

                                               2
               The information contained herein is being provided subject to the terms of the
parties’ Stipulations and Orders dated March 19, 2019 and March 29, 2019.



                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/
                                                  John J. Durham
                                                  Lara Treinis Gatz
                                                  Justina L. Geraci
                                                  Michael R. Maffei
                                                  Assistant U.S. Attorneys
                                                  (631) 715-7851/-7913/-7835


cc:    Clerk of the Court (JMA) (by ECF) (redacted)




                                              3
